Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dickerson, J.), rendered March 23, 2004, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was insufficient to establish his guilt of depraved indifference murder (see Penal Law § 125.25 [2]) was not preserved for appellate review as the defendant’s motion to dismiss was not “specifically directed” to the depraved indifference charge (see People v Gray, 86 NY2d 10,19 [1995]; see also People v Finger, 95 NY2d 894, 895 [2000]). To the extent the motion referred to the defendant’s earlier dismissal motion made at the close of the People’s evidence, that too did not include the argument that the evidence was consistent only with intentional murder, as now argued on appeal.
Since the defendant’s guilt was proven beyond a reasonable doubt at trial, there can be no appellate review of the issue of whether a prima facie case had been presented to the grand jury (see CPL 210.30 [6]; People v Bedell, 272 AD2d 622 [2000]).
The defendant’s remaining contentions are without merit. Florio, J.P., Miller, Spolzino and Dillon, JJ., concur.